PER CURIAM.
Our consideration of the record, briefs and arguments leads us to the conclusion that the Order of the Judge of Industrial Claims is supported by competent, substantial evidence and comports with the essential requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 *873So.2d 741 (Fla.151). The Industrial Relations Commission erred by reversing the Order.
Accordingly, the petition for writ of cer-tiorari is granted, and the Order of the Commission is quashed with directions to reinstate the Order of the Judge of Industrial Claims; the Commission is also directed to award appropriate fees.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.